Paxson, .C. J.,
dissenting.
I am of opinion, tha,t the .plaintiff was negligent, and that the defendant was not. The case was this: The defendant’s employees were unloading an express wagon in front of its office on Chestnut street. The plaintiff alleges that one of the men was about to throw a trunk upon the pavement, but there is no allegation that he was struck, or in danger of being struck by it. While watching this operation he stumbled over a small express safe lying on the pavement. This occurred in the full blaze of an electric light. This accident was, in my opinion, plainly the result of his own negligence, and fully justified the remark of a person who was passing at the time : “ that man would fall over a house.” For the reasons thus briefly stated, I dissent from this judgment.